Citation Nr: 0810103	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for arthritis of the lumbar 
spine, shoulders, hips, knees, ankles, and feet, including as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who retired in November 1982 after 
twenty years of active duty.  These matters are before the 
Board of Veterans' Appeals on appeal from April 2004 and 
January 2005 rating decisions by the Manila, Philippines 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2008, the veteran withdrew his request for a Central 
Office hearing scheduled in April 2008.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.

The veteran seeks service connection for the multiple joint 
arthritis essentially based on a theory of secondary service 
connection, i.e., that the disabilities were 
caused/aggravated by his service connected diabetes mellitus.  
(See his statements dated in June 2003, September 2004; and 
March and May 2005.)  While the RO issued VCAA notice letters 
in September 2003, and January, September and October 2004, 
none provided adequate notice of what is necessary to 
substantiate a claim of secondary service connection.  
Consequently, there is a due process deficiency which must be 
corrected.

[The Board notes incidentally that while an April 2004 rating 
decision denied service connection for arthritis of the 
lumbar spine, shoulders, and hips, such denial is not 
reflected in the January 2005, May 2006, and August 2006 
rating decisions (which all report the nonservice-connected 
arthritis as encompassing only the knees, ankles, and feet.] 
Accordingly, the case is REMANDED for the following:

1.  Regarding the claim of service 
connection for arthritis of the lumbar 
spine, shoulders, hips, knees, ankles, and 
feet, the RO should issue the veteran 
appropriate notice under the VCAA 
specifically notifying him of what is 
necessary to substantiate claims of 
secondary service connection, and advising 
him to submit any pertinent evidence in 
his possession.  He and his representative 
should have ample opportunity to respond.

2.  The RO should arrange for any further 
development suggested by the veteran's 
response (to include ordering nexus 
examinations, if indicated).  Then the RO 
should readjudicate these claims.  If any 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

